                         Case 2:18-cv-00568-RFB-DJA Document 57 Filed 08/20/21 Page 1 of 5




                    1 S. BRENT VOGEL
                        Nevada Bar No. 6858
                    2   Brent.Vogel@lewisbrisbois.com
                        ADAM GARTH
                    3   Nevada Bar No. 15045
                        Adam.Garth@lewisbrisbois.com
                    4   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        6385 South Rainbow Boulevard, Suite 600
                    5   Las Vegas, Nevada 89118
                        T: 702.893.3383
                    6   F: 702.893.3789
                        Attorneys for Defendants NaphCare Inc.,
                    7   Trinidad Drozeski,

                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                                              DISTRICT OF NEVADA
                   10
                   11 STEVEN M. ROWE, an individual,                          Case No. 2:18-cv-00568-RFB-DJA

                   12                      Plaintiff,                          STIPULATION TO EXTEND THE TIME
                                                                                TO FILE JOINT PRETRIAL ORDER
                   13 vs.                                                                (First Request)

                   14 NAPHCARE, INC., et al.,
                   15                      Defendants.

                   16
                   17            Defendants NAPHCARE INC., TRINIDAD DROZESKI, AND HONG YE HUANG,

                   18 (collectively “Defendants”) and Plaintiff STEVEN M. ROWE, by and through their respective
                   19 attorneys of record, stipulate that the time to file a joint pretrial order be extended thirty (30) days,
                   20 up to and including September 20, 2021,
                   21            This stipulation is made in good faith and not for the purpose of delay. There are extensive

                   22 issues required to be completed by the parties including expected witnesses, motions in limine,
                   23 party contentions and disputed facts and issues of law which must be properly articulated to the
                   24 Court to give the most accurate case status and expected trial issues. Both parties have been
                   25 working diligently to prepare their respective portions of the Order.
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS
BISGAARD
& SMITH LLP             4846-2452-0695.1
ATTORNEYS AT LAW
                         Case 2:18-cv-00568-RFB-DJA Document 57 Filed 08/20/21 Page 2 of 5




                   1
                        DATED this 19th day of August, 2021.              DATED this 19th day of August, 2021.
                   2
                        LEWIS BRISBOIS BISGAARD & SMITH LLP               GALLIAN WELKER, & BECKSTROM, LC
                   3
                   4
                        By: /s/ Adam Garth                                      By: /s/ Travis N. Barrick
                   5        S. Brent Vogel, Esq.                                Travis N. Barrick,
                            Nevada Bar No. 6858                                 Nevada Bar No. 9257
                   6        Adam Garth, Esq.                                    540 E. St. Louis Ave.
                            Nevada Bar No. 15045                                Las Vegas, Nevada 89117
                   7        6385 South Rainbow Boulevard, Suite 600             Tel: 702.892.3500
                            Las Vegas, Nevada 89118                             Fax: 702.386.1946
                   8        T: 702.893.3383                                     Attorneys for Plaintiff
                            F: 702.893.3789
                   9        Attorneys for Defendants

                   10
                   11
                                                                    ORDER
                   12
                                 IT IS SO ORDERED that the deadline to file the Joint Pretrial Order is extended until
                   13
                        September 20, 2021.
                   14
                   15
                                 Dated this ____
                                            20th day of ______________,
                                                         August         2021.
                   16
                   17                                              ________________________________________
                                                                   U.S. DISTRICT COURT JUDGE
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP             4846-2452-0695.1                          Page 2 of 3
ATTORNEYS AT LAW
                         Case 2:18-cv-00568-RFB-DJA Document 57 Filed 08/20/21 Page 3 of 5




                    1                                  CERTIFICATE OF SERVICE

                    2            Pursuant to FRCP 5(b), I certify that I am an employee of LEWIS BRISBOIS BISGAARD

                    3 & SMITH LLP and that on this 19th day of August 2021, I did cause a true copy of
                    4 STIPULATION TO EXTEND THE TIME TO FILE JOINT PRETRIAL ORDER (First
                    5 Request) to be served via electronic service by the U.S. District Court CM/ECF system to the
                    6 parties on the Electronic Filing System.
                    7 Travis N. Barrick, # 9257
                        GALLIAN WELKER,
                    8 & BECKSTROM, LC
                        540 E. St. Louis Avenue
                    9 Las Vegas, Nevada 89117
                   10 Telephone: (702) 892-3500
                      Facsimile: (702) 386-1946
                   11 tbarrick@vegascase.com
                      Attorneys for Steven M. Rowe
                   12 Attorneys for Plaintiff
                      Steven M. Rowe
                   13
                   14
                                                                 By /s/ Roya Rokni
                   15                                               an Employee of
                   16                                               LEWIS BRISBOIS BISGAARD & SMITH LLP

                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP             4846-2452-0695.1
ATTORNEYS AT LAW
                                        Case 2:18-cv-00568-RFB-DJA Document 57 Filed 08/20/21 Page 4 of 5


Rokni, Roya

From:                                      Garth, Adam
Sent:                                      Thursday, August 19, 2021 3:47 PM
To:                                        Rokni, Roya
Subject:                                   Fwd: Adam Garth sent you "Rowe - SAO to Extend Time to File Joint Pretrial Order"




                                                           Adam Garth
     To help protect y our priv acy ,
     Micro so ft Office prev ented
     auto matic downlo ad o f this
     picture from the Internet.
                                                           Partner
                                                           Adam.Garth@lewisbrisbois.com

                                                           T: 702.693.4335 F: 702.366.9563

6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e‐mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are
not the intended recipient, any review or use of it is strictly prohibited. If you have received this e‐mail in error, you are required to notify the
sender, then delete this email and any attachment from your computer and any of your electronic devices where the message is stored.


Adam Garth
Partner
Las Vegas Rainbow
702.693.4335 or x7024335


From: Travis N. Barrick <tbarrick@vegascase.com>
Sent: Thursday, August 19, 2021 3:45:15 PM
To: Garth, Adam <Adam.Garth@lewisbrisbois.com>
Subject: [EXT] RE: Adam Garth sent you "Rowe ‐ SAO to Extend Time to File Joint Pretrial Order"


 Caution:This email originated from outside of the organization. Do not click links or open attachments unless
 you recognize the sender and know the content is safe.*



Lovely.
OK to use my e‐signature.

Travis N. Barrick, Esq.
540 E. St. Louis Avenue
Las Vegas, Nevada 89104
(702) 892-3500
(702) 386-1946 - Facsimile
tbarrick@vegascase.com


                                                                                 1
                   Case 2:18-cv-00568-RFB-DJA Document 57 Filed 08/20/21 Page 5 of 5

GALLIAN WELKER &
BECKSTROM, L.C.
St. George UT Office (435) 628-1682

DISCLAIMER: Any accounting, business, or tax advice contained in this communication, including attachments and
enclosures, is not intended as a thorough, in‐depth analysis of specific issues, nor a substitute for a formal opinion, nor is
it sufficient to avoid tax‐related penalties. If desired, Gallian Welker & Beckstrom, LC would be pleased to perform the
requisite research and provide you with a detailed written analysis. Such an engagement may be the subject of a
separate engagement letter that would define the scope and limits of the desired consultation services.

From: Garth, Adam <Adam.Garth@lewisbrisbois.com>
Sent: Thursday, August 19, 2021 3:25 PM
To: Travis N. Barrick <tbarrick@vegascase.com>
Cc: Vogel, Brent <Brent.Vogel@lewisbrisbois.com>; Rokni, Roya <Roya.Rokni@lewisbrisbois.com>; Bradley‐Estrada,
Mary <Mary.Bradley‐Estrada@lewisbrisbois.com>; Armantrout, Heather <Heather.Armantrout@lewisbrisbois.com>
Subject: Adam Garth sent you "Rowe ‐ SAO to Extend Time to File Joint Pretrial Order"
Importance: High

Travis,

Attached is the proposed stipulation to extend time to file the joint pre‐trial order. If it is acceptable, please indicate whether we
have your consent to use your e‐signature thereon. Many thanks.

Adam Garth




                                                 Adam Garth
                                                 Partner
                                                 Adam.Garth@lewisbrisbois.com

                                                 T: 702.693.4335 F: 702.366.9563


6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e‐mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e‐mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.




                                                                          2
